DETAILED ACTION
This is the first action on the merits for application 16925794 filed on 07/10/2020.  Claims 1-5 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2020 has been considered by the examiner.
Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 2-4, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/07/2021.
Applicant elected species 1 with traversed in the reply filed on 02/07/2021 is acknowledged.  The traversal is on the ground(s) that “examiner will not experience an undue burden in examining all alleged species. While the examiner alleges an undue burden exists, he does not provide specifics. Thus the examiner has failed to establish a prima facie case in providing appropriate explanation of separation classification or separate status in the art or different field of search required.”   This is not found require different keywords and search strategy for each species.  For instance: species 2 would require different search queries related to “restriction portion is integrally formed in a predetermined part of pressure member”; Species 3 would require search queries related to “restriction portion is integrally formed in a predetermined part of clutch member”. Hence, there is a burden in search and examination burden for that reason.  Therefore, the requirement is still deemed proper and is therefore made FINAL. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “an urging force” in line 3 should read -- the urging force -- because urging force has claimed in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe (US 20140326570)
Isobe discloses
Regarding claim 1, a power transmission device (Fig.9) comprising:

a clutch member (4) with a plurality of driven-side clutch plates (7) that are alternately positioned with the drive-side clutch plates of the clutch housing, an output member (3) is coupled with the clutch member;
 a pressure member (5) attached to the clutch member, the pressure member pressing the drive-side clutch plates and the driven-side clutch plates against each other or releasing a press-contact force in accordance with movement relative to the clutch member in an axial direction (¶[0034] or [0035]); 
urging member (8) that urges the pressure member in a direction such that the drive-side clutch plates and the driven-side clutch plates are pressed against each other (¶[0035]);
 	activation member (¶[0035]; an operating mechanism or device such as a clutch lever and projecting a push rod 9) activated by an operation performed by a driver, the activation member releasing a press-contact force between the drive-side clutch plates and the driven-side clutch plates by moving the pressure member against an urging force of the urging means (¶[0035]); 
a back-torque limiting cam (4b, 5b) including a pair of cam surfaces that reduce the press-contact force between the drive-side clutch plates and the driven-side clutch plates if the pressure member and the clutch member rotate relative to each other when a rotation speed of the output member exceeds a rotation speed of the input member (claim 2); 

 	the power transmission device includes a rotation restricting portion (15) restricting rotation, relative to the clutch member, of the pressure member that has moved due to activation of the activation member and the rotation restricting portion maintaining a clearance (there is a clearance between 4b and 5b when 4a is abutted against 5a, see ¶ [0038]-[0039]) between the pair of cam surfaces, that constitute the back-torque limiting cam.

Regarding claim 3, comprising a fixing member (10) fixed to the clutch member and attached with the urging member, wherein the rotation restricting portion is formed with the fixing member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (US 20140326570) in view of Aono (WO2016024557, equivalent to US version: US20170184156 which is being relied upon for rejection purposes)
Regarding claim 2, Isobe teaches an other cam surface (4b) of the back-torque limiting cam is formed in the clutch member (4).

Isobe does not disclose a receiving member that is a separate member attached to the pressure member, the receiving member receives an urging force of the urging member on the pressure member side, and the receiving member transmitting the urging force to the pressure member, wherein one of the cam surfaces of the back-torque limiting cam is formed in the receiving member.

Aono teaches a power transmitting apparatus having a receiving member (Fig.1, 11) that is a separate member attached to a pressure member (5), the receiving member receives an urging force of a urging member (10) on the pressure member side, and the receiving member transmitting the urging force to the pressure member, wherein one of the cam surfaces (c1, fig.10) of the back-torque limiting cam (c1 and c2) is formed in the receiving member, and the other cam surface (c2, Fig.10) of the back-torque limiting cam is formed in the clutch member (4, Fig.10).

Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to employ a receiving member that is a separate member attached to the pressure member, the receiving member receives an urging force of the urging member on the pressure member side, and the receiving member transmitting the urging force to the pressure member, wherein one of the cam surfaces of the back-torque limiting cam is formed in the receiving member, as taught by Aono in power . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iida (US 20160332636) discloses a power transmitting apparatus with input, output, clutch member, pressure member, spring, back torque limiting cam, a fixing member see at least Fig.2.
Ito (US 20190211886) discloses a power transmitting apparatus with input, output, clutch member, a fixing member see at least Fig.2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/            Examiner, Art Unit 3659